DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending and prosecuted.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Rauch on 12/11/2020.

The application has been amended as follows: 

1. (Currently Amended) A terminal device comprising an application processor (AP), a touch display screen, and an optical fingerprint sensor disposed under the touch display screen, wherein: 
the touch display screen comprises N areas for fingerprint collection, wherein N is a positive integer;
	the AP is configured to:
		control light-emitting units of the touch display screen to emit monochromatic light, wherein the monochromatic light is configured to illuminate a fingerprint of a user and each kind of monochromatic light corresponds to at least one light-emitting material; [[and]]
		control light-emitting units in one of the N areas to emit the monochromatic light;
		determine, for the touch display screen or one of the N areas, service life of at least one light-emitting material corresponding to red light, blue light, and green light respectively; and
		control the light-emitting units of the touch display screen or the light-emitting units in one of the N areas to emit light of a target color as the monochromatic light, wherein the light of target color has a longest service life; and
	the optical fingerprint sensor is configured to collect the fingerprint of the user illuminated by the monochromatic light.

2. (Original) The terminal device of claim 1, wherein the touch display screen is one of: a liquid crystal display (LCD), an organic light-emitting diode (OLED) display, and a light-emitting diode (LED) display. 

3. (Original) The terminal device of claim 1, wherein the monochromatic light is green light, red light, or blue light. 

4. (Cancelled)

5. (Currently Amended) The terminal device of claim [[4]] 1, wherein the N areas do not 

6. (Currently Amended) The terminal device of claim [[4]] 1, wherein the N areas correspond to N sets of time periods; and the AP is configured to control light-emitting units in an area i corresponding to a current system time to emit the monochromatic light, wherein the area i is one of the N areas. 

7. (Original) The terminal device of claim 6, wherein each set of time periods contains at least one time period and each time period corresponds to one kind of monochromatic light; and the AP is configured to control light-emitting units in the area i to emit monochromatic light corresponding to the current system time. 

8. (Cancelled)

9. (Currently Amended) A method for fingerprint collection of a terminal device, comprising: 
	controlling, with an application processor (AP) of the terminal device:[[,]] light-emitting units of a touch display screen of the terminal device, that comprises of N areas for fingerprint collections, to emit monochromatic light, wherein the monochromatic light is configured to illuminate a fingerprint of a user, wherein N is a positive integer, and wherein each kind of monochromatic light corresponds to at least one light-emitting material; 
	controlling, with the AP of the terminal device, light-emitting units in one of the N areas to emit the monochromatic light; 
	determining for the touch display screen or one of the N areas, with the AP of the terminal device, service life of at least one light-emitting material corresponding to red light, blue light, and green light respectively; 
	controlling, with the AP of the terminal device, the light-emitting units of the touch display screen or the light-emitting units in one of the N areas to emit light of a target color as the monochromatic light, wherein the light of the target color has a longest service life; and 
	collecting, with an optical fingerprint sensor of the terminal device, the fingerprint of the user illuminated by the monochromatic light, wherein the optical fingerprint sensor is disposed under the touch display screen.

10. (Original) The method of claim 9, wherein the touch display screen is one of: a liquid crystal display (LCD), an organic light-emitting diode (OLED) display, and a light-emitting diode (LED) display. 

11. (Original) The method of claim 9, wherein the monochromatic light is green light, red light, or blue light. 

12. (Cancelled)

13. (Currently Amended) The method of claim [[12]] 9, wherein the N areas do not overlap with each other. 

14. (Currently Amended) The method of claim [[12]] 9, wherein the N areas correspond to N sets of time periods; and controlling the light-emitting units in one of the N areas to emit the monochromatic light comprises: controlling light-emitting units in an area i corresponding to a current system time to emit the monochromatic light, wherein the area i is one of the N areas. 

15. (Original) The method of claim 14, wherein each set of time periods contains at least one time period and each time period corresponds to one kind of monochromatic light; and controlling the light-emitting units in the area i corresponding to the current system 

16. (Cancelled).

17. (Currently Amended) A non-transitory computer readable storage medium storing a computer program which, when executed by a terminal device, causes the terminal device to carry out actions, comprising: 
	controlling, with an application processor (AP) of the terminal device:[[,]] light-emitting units of a touch display screen of the terminal device, that comprises of N areas for fingerprint collections, to emit monochromatic light, wherein the monochromatic light is configured to illuminate a fingerprint of a user, wherein N is a positive integer, and wherein each kind of monochromatic light corresponds to at least one light-emitting material; 
	controlling, with the AP of the terminal device, light-emitting units in one of the N areas to emit the monochromatic light;
	determining for the touch display screen or one of the N areas, with the AP of the terminal device, service life of at least one light-emitting material corresponding to red light, blue light, and green light respectively; 
	controlling, with the AP of the terminal device, the light-emitting units of the touch display screen or the light-emitting units in one of the N areas to emit light of a target color as the monochromatic light, wherein the light of the target color has a longest service life; and 
	collecting, with an optical fingerprint sensor of the terminal device, the fingerprint of the user illuminated by the monochromatic light, wherein the optical fingerprint sensor is disposed under the touch display screen.

18. (Cancelled). 

19. (Currently Amended) The non-transitory computer readable storage medium of claim [[18]] 17, wherein the N areas do not overlap with each other. 

20. (Original) The non-transitory computer readable storage medium of claim 19, wherein the N areas correspond to N sets of time periods; and the computer program executed by the terminal device to carry out the action of controlling the light-emitting units in one of the N areas to emit the monochromatic light is executed by the terminal device to carry out actions, comprising: controlling light-emitting units in an area i corresponding to a current system time to emit the monochromatic light, wherein the area i is one of the N areas. 


	End of Amendment.

Allowable Subject Matter
Claims 1-3, 5-7, 9-11, 13-15, 17, 19, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1, 9, and 17.

Zeng et al., US Patent Publication 2018/0129852, teaches an OLED display panel with an fingerprint identification unit. However, Zeng does not disclose .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699